Case 1:18-cv-00496-TFM-MU Document 57 Filed 08/25/20 Page 1 of 2                     PageID #: 335




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  JOE HAND PRODUCTIONS, INC.,                     )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )   CIVIL ACT. NO. 1:18-cv-496-TFM-MU
                                                  )
  JEFFREY C. DUBOIS, individually, and            )
  as officer, director, shareholder, member,      )
  and/or principal of JCD, LLC., d/b/a            )
  Lucky Horseshoe Saloon, and JCD, LLC,           )
                                                  )
         Defendants.                              )

                                             ORDER

        On July 27, 2020, this Court granted summary judgment in favor of the plaintiff, Joe Hand

 Productions, Inc. (“Plaintiff”), as to Count 2 of the Complaint, a claim of copyright infringement,

 and awarded Plaintiff statutory damages in the amount of $15,700. Doc. 53. On August 11, 2020,

 Plaintiff filed a motion to dismiss Count 1 of the Complaint and a claim for additional damages

 for willfulness pursuant to Fed. R. Civ. P. 41(a)(2). Doc. 55. Plaintiff further requests issuance

 of the final judgment as to the claims adjudicated on summary judgment. Id. The Court issued a

 show-cause Order giving the defendants, Jeffrey C. Dubois, individually and as officer, director,

 shareholder, member, and/or principal of JCD, LLC, d/b/a Lucky Horseshoe Saloon, and JCD,

 LLC (“Defendants”), until August 21, 2020 to file any response in opposition to the motion for

 voluntary dismissal. Doc. 56.

        The deadline passed with no response from Defendants. Thus, the motion for voluntary

 dismissal of the remaining claims is unopposed. Pursuant to Fed. R. Civ. P. 41(a)(2), “an action

 may be dismissed at the plaintiff’s request only by court order, on terms that the court considers

 proper.” FED. R. CIV. P. 41(a)(2). Here, Plaintiff has requested dismissal of its remaining claims

                                            Page 1 of 2
Case 1:18-cv-00496-TFM-MU Document 57 Filed 08/25/20 Page 2 of 2                 PageID #: 336




 and the motion is unopposed by Defendants. Thus, the Court considers dismissal proper.

        Accordingly, the motion to dismiss (Doc. 55) is GRANTED. Count 1 and the claim for

 additional damages as to willfulness are DISMISSED.

        A separate judgment will issue as to the claims previously adjudicated on summary

 judgment pursuant to Fed. R. Civ. P. 58(a).

        DONE and ORDERED this 25th day of August 2020.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
